UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-1045



ARTHUR O. ARMSTRONG,

                                              Plaintiff - Appellant,

          versus


MICHAEL F. EASLEY; M. D. CONGLETON; CITY OF
WENDELL; CHIEF OF POLICE DEPARTMENT; L. HOUPE;
JOHN DOE,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:06-cv-00495-D)


Submitted:   March 12, 2007                   Decided:   May 3, 2007


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur O. Armstrong, Appellant Pro Se. Grady L. Balentine, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina; Kari
Russwurm Johnson, CRANFILL, SUMNER & HARTZOG, LLP, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Arthur O. Armstrong appeals the district court judgment

dismissing his civil rights complaint as frivolous, sanctioning him

$3000 and enjoining him from filing anything in the district court

without first getting leave of court.   We have reviewed the record

and the district court order and affirm for the reasons cited by

the district court.   See Armstrong v. Easley, No. 5:06-cv-00495-D

(E.D.N.C. Dec. 12, 2006). We deny Armstrong’s motion to supplement

the record.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -